Citation Nr: 0012782	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-13 828A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1998 decision which found 
that new and material evidence had not been presented to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to December 1985.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a Board 
decision dated in June 1998, which determined that no new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a low 
back disability.

Subsequent to the Board's June 1998 denial, the veteran 
submitted a motion for reconsideration which was denied by 
the Board in December 1998.  The Board also then advised the 
veteran that it would consider his motion as a request for 
revision of the Board's decision on the grounds of CUE.  
Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
the Board would not consider the motion for reconsideration 
as a CUE motion unless he informed the Board in writing that 
he wished for the Board to do so.  The veteran subsequently 
indicated in a written request, received in June 1999, that 
he did desire his motion for reconsideration to be considered 
as a CUE motion.  Accordingly, the issue is now before the 
Board.

The Board also notes that a claim seeking an increased 
evaluation for residuals of gout was remanded by the Board, 
in June 1998, to the Department of Veterans Affairs (VA) 
Regional Office (RO).  Further development of that claim is 
still pending at the RO, and the issue is not currently 
before the Board.  The same is also true of the claim to 
reopen the previously denied claim of service connection for 
prostatitis, previously referred back to the RO.

Finally, it is noted that the veteran's representative, in a 
November 1999 written argument, has raised a claim that the 
RO committed CUE in a March 1986 rating decision.  That 
matter is not for the Board's original jurisdiction, as is 
the current issue, and it is referred back to the attention 
of the RO for further appropriate development.



FINDINGS OF FACT

1.  Service connection for a low back disability initially 
was denied by a rating decision in March 1986; although 
notified of the denial in April 1986, the veteran did not 
appeal it.

2.  In June 1998, the Board determined that new and material 
evidence had not been submitted to reopen the claim.

3.  The June 1998 Board decision correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.


CONCLUSION OF LAW

The June 1998 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Summation of Prior Board Decision

At the time of the Board's June 1998 decision, it was noted 
that the veteran's claim for entitlement to service 
connection for a low back disability was originally denied by 
the RO in a March 1986 rating decision.  The RO found that 
the veteran was treated for low back pain while in service, 
but the condition did not reoccur, and there were no 
residuals of this condition shown.  As no timely appeal was 
submitted, the Board concluded that it was a final action, 
based on the evidence then of record.

The Board then noted that if new and material evidence was 
presented or secured with respect to a claim that had been 
previously disallowed, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

The Board cited to the United States Court of Appeals for 
Veterans Claims (Court), in Manio v. Derwinski, 1 Vet. App. 
140 (1991), which established a two-step analysis which must 
be applied in cases in which a claimant seeks to reopen a 
claim which has become final.  First, there must be a 
determination as to whether there is "new and material" 
evidence to reopen the claim.  "New and material" evidence is 
evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156 (a) (1999).  If there is such evidence, the 
claim must be reviewed on the basis of all of the evidence, 
both old and new.  A decision regarding either step is 
appealable.  

The Board also cited to Evans v. Brown, 9 Vet. App. 273 
(1996), noting that:

the first step of the Manio two-step 
process as to a claim to reopen involves 
three questions: Question 1:  Is the 
newly presented evidence "new" (that is, 
not of record at the time of the last 
final disallowance of the claim and not 
merely cumulative of other evidence that 
was then of record...?  Question 2:  Is 
it "probative" to "the issue[s] at 
hand"...(that is, each issue which was a 
specified basis for the last final 
disallowance...)?  Question 3:  If it is 
new and probative, then, in light of all 
of the evidence of record, is there a 
reasonable possibility that the outcome 
of the claim on the merits would be 
changed...?  [A]ffirmative answers to 
both questions 2 and 3 - involving the 
probative nature of the "new" evidence 
and the reasonable possibility of outcome 
change, respectively - are required in 
order for "new" evidence to be 
"material"...

Having discussed the applicable laws and regulations, the 
Board next reviewed the evidence of record at that time of 
the 1986 RO decision, as well as that evidence subsequently 
received.  The Board discussed numerous post-service medical 
records, to include a September 1989 VA examination, and 
records from the Shaw AFB medical clinic, spanning from 191 
through 1994, indicating that the veteran had been treated 
for complaints of sharp low back pain on several occasions, 
and that a herniated nucleus pulposus was to be ruled out.  
Other private medical records also showed treatment for back 
pain and a magnetic resonance imaging (MRI) study 
accomplished at the McLeod Regional Medical Center in January 
1996 found a central disc protrusion at the L5/S1 level.  In 
early February 1996, a lumbar myelogram was performed at 
McLeod Regional Medical Center and a central right lateral 
defect at L5-S1 was found and noted to be compatible with a 
disc extrusion.  In late February 1996, the veteran was 
admitted to this facility and underwent a disc excision (the 
L5-S1 disc was removed); he was discharged in early March 
1996.  In July 1996, he was seen by Dr. Rhea, the physician 
who performed the disc excision, and noted that while he had 
been pain free for three months following the disc excision, 
he was experiencing pain in the right leg similar to pain 
experienced prior to the surgery.  It was found that the 
veteran had a possible recurrent herniated disc.  

During an October 1996 RO hearing the veteran testified that 
he first injured his back in service in February 1977 while 
stationed in Korea.  He stated that back problems continued 
throughout his military career and after he retired.  He 
indicated that he was seen for sciatic nerve difficulty in 
1986, and that the records should be among those from Shaw 
AFB.  In this regard, the Board noted that there was no such 
record, among those received from Shaw AFB, indicating that 
the veteran was treated for low back difficulty in 1986.

Having thus reviewed all the evidence then of record, the 
Board concluded that while the evidence discussed was new, it 
was not material.  The Board noted that in order for new 
evidence to be material, it must be probative to the issue at 
hand, and must provide, in light of all of the evidence of 
record, a reasonable possibility that the outcome of the 
claim on the merits would be changed.  Citing to Evans.  The 
Board concluded that while the non-duplicative evidence 
submitted since the March 1986 RO decision was new, it was 
not material, in that it was not probative of the issue at 
hand, that is, it did not demonstrate that the veteran 
suffered from a low back disability as a result of service.  
It was stated that while the records did indeed demonstrate 
that the veteran currently suffered from a low back 
disability, they did not demonstrate that this disability has 
its onset in service, was the residual of an inservice low 
back injury, or was otherwise related to service.

II.  Allegations of CUE

In the veteran's claim for CUE, he has argued that the Board 
made an error by not having all of the facts before it when 
making its decision.  In support of this contention the 
veteran submitted some medical records.  Two of the records 
submitted were copies of service medical records, dated in 
May 1977 and February 1985, which were already within the 
claims file and were previously considered by the RO and the 
Board.  Similarly, two of the records submitted showed 
treatment at Shaw AFB, dated in September 1986 and October 
1986, and these were also duplicates of evidence previously 
submitted and considered.  Only one record submitted, a copy 
of an October 1986 treatment record from the Dawson and Moor 
Orthopaedic Clinic, showing a diagnosis of mild sciatica, was 
apparently a new record that had not been previously reviewed 
by either the RO or the Board.

The remainder of the veteran's contentions of CUE essentially 
consist of his disagreement with the way in which the Board 
evaluated the evidence of record.  The veteran also indicated 
that he felt that the RO had failed to "provide all records 
to support my claim," apparently indicating that he felt the 
duty to assist was not fully satisfied.

The veteran's representative, in a November 1999 written 
argument, also has contended that recent changes in the 
interpretation of 38 C.F.R. § 3.156 have resulted in remands 
of many cases dealing with new and material evidence claims.  
Specifically, the veteran's representative refers to the 
requirement that whether new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  It is 
noted that a more recent decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998), determined that this judicially 
created standard was inconsistent with the language of 38 
C.F.R. § 3.156(a).  To that extent, Hodge overruled Colvin 
and its progeny as to the materiality element of the new-and-
material-evidence test.

The veteran's representative acknowledges that Hodge was 
decided in September 1998, after the issuance of the Board's 
June 1998 decision.  Nonetheless, it is requested that Hodge 
be applied to the current CUE claim.

III.  Analysis

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error:

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "CUE."  Indeed, 
as was discussed in the notice of proposed rulemaking (NPRM), 
63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek guidance 
as to the existence of CUE in prior Board decisions based on 
years of prior Court decisions regarding CUE, such as Fugo v. 
Brown, 6 Vet. App. 40 (1993).  As stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board also wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Board also notes that 38 C.F.R. § 20.1404(b) (1999), 
requires the following of any motion for CUE:

Specific Allegations Required: The motion must set forth 
clearly and specifically the alleged CUE, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.

Applying these laws and regulations to the pending claim of 
CUE, the Board finds that the veteran's contentions 
essentially consist of two points:  First, the veteran 
disagrees with the weighing and evaluating of the evidence 
then of record by the Board; and second, he argues that the 
VA failed to previously comply with the duty to assist as not 
all available evidence was considered by the Board in June 
1998.  In this regard, he has submitted a copy of an October 
1986 treatment record from the Dawson and Moor Orthopaedic 
Clinic, showing a diagnosis of mild sciatica, which  
apparently had not been previously reviewed by either the RO 
or the Board.

The Board finds that neither of the veteran's contentions 
adequately presents a claim of CUE and they are both 
specifically indicated by the regulation to be examples of 
situations that are not CUE.  The Secretary's failure to 
fulfill the duty to assist has been specifically precluded as 
a basis for CUE.  Similarly, with respect to the assertion 
that the Board failed to adequately weigh and evaluate the 
evidence or otherwise, failed to consider the cumulative 
weight of the evidence, the Board must point out that 
disagreement as to how the facts were weighed or evaluated 
has also been specifically precluded as a basis for CUE.  See 
38 C.F.R. § 20.1403(d)(2) and (3).  The failure of the duty 
to assist and disagreement with the evaluation of evidence 
cannot constitute CUE.

Likewise, the Board has also considered the contentions of 
the veteran's representative asking for the application of 
the standard of review established post Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  However, once again, such a 
situation is clearly addressed by the regulation, which 
states that a change in interpretation of law subsequent to 
the Board's decision challenged does not constitute CUE.  See 
38 C.F.R. § 20.1403(e).  The Board notes that Hodge was 
decided on September 16, 1998, and is therefore an 
interpretation of the law governing new and material evidence 
that did not exist at the time of the Board decision in June 
1998.  Consequently, since Hodge did not exist at the time of 
the June 1998 Board decision and the Board correctly applied 
the law as it existed prior to the holding of that case, the 
representative's contention is without merit, and can not 
serve as a basis for CUE. 

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  Moreover, motions 
that fail to comply with these requirements, shall be denied.  
See 38 C.F.R. § 1404(b).

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth an error, 
of either fact or law, in the June 1998 decision by the 
Board.  Accordingly, the motion is denied.


ORDER

The motion for revision of the June 1998 Board decision on 
the grounds of CUE is denied.


		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


 


